DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Publication No. 2019/0311953) in view of Chou et al (US Patent No. 10,074,725) and Lilak et al (US Publication No. 2020/0266218) and in further view of Edge et al (US Publication No. 2014/0162447).
Regarding claim 1, Cho discloses a semiconductor device, comprising: a substrate Fig 1, 100; and a gate strip disposed over the substrate Fig 1, 100 and comprising: a high-k layer Fig 1, 320 ¶ 0025 disposed over the substrate; a work function metal layer Fig 1, 330 ¶0027 disposed over the high-k layer ¶0027; and a barrier layer Fig 1, 342 disposed over the work function metal layer Fig 1, 330 and comprising at least one first film containing TiAlN, TaAlN or AIN ¶0028, 0038. Cho discloses all the limitations except the type of dopant on the work function metal layer.
Whereas Chou discloses a substrate Fig 1, 100; and a gate disposed over the substrate Fig 1, 100 and comprising: a high-k layer Fig 1, 120 disposed over the Fig 1, 150 disposed over the high-k layer ¶0027 (Column 3, line 25-36). Cho and Chou are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cho because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the dopant for the work function layer and incorporate an N type dopant to provide the desired type of device (e.g. N type/P type transistor). Cho and Chou disclose all the limitations but silent on the aluminum concentration.
Whereas Lilak discloses an aluminum content of the barrier layer is increased from a bottom of barrier layer towards a top surface of the barrier layer ¶0024. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the aluminum concentration of the barrier layer and incorporate the teachings of Lilak to improve manufacturing process and device performance ¶0024.
Cho, Chou and Lilak disclose all the limitations but silent on the aluminum content. Whereas Edge discloses wherein an aluminum content of the first film ranges from 10 at% to 90 at%; wherein an aluminum content of the first film keeps substantially constant;  an aluminum content of the first film is increased away from the work function metal layer ¶0046; Claim 12. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the barrier layer and incorporate TiAlN with specific aluminum content since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).

Regarding claim 2, Cho discloses wherein the first film is in physical contact with the work function metal layer Fig 1.
Regarding claim 3, Cho discloses wherein the barrier layer comprises a second film between two first films, and the second film contains TiN ¶0032-0034,0038.
Regarding claim 4, Cho discloses wherein the barrier layer comprises a plurality of first films and a plurality of second films alternately stacked, and the plurality of second films contains TiN ¶0032-0034,0038.
Regarding claims 5-6, as best understood, Cho and Chou disclose all the limitations but silent on the aluminum content. Whereas Edge discloses wherein an aluminum content of the first film ranges from 20 at% to 40 at% or 30 to 50%; wherein an aluminum content of the first film keeps substantially constant;  an aluminum content of the first film is increased away from the work function metal layer ¶0046; Claim 12. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the barrier layer and incorporate TiAlN with specific aluminum content since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 8, Chou discloses wherein the gate strip further comprises a P-type work function metal layer Fig 1, 170 between the N-type work function metal layer Fig 1, 150  and the high-k layer Fig 1, 120.
Regarding claim 10, Chou discloses wherein the N- type work function metal layer comprises TiAl, TiAlC, TaAl, TaAIC or a combination thereof(Column 3, line 25-36).
Regarding claim 11, Cho discloses wherein the substrate has at least one fin extending in a first direction, and the gate strip is across the at least one fin and extends in a second direction different from the first direction Fig 2.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Publication No. 2019/0311953) in view of Chou et al (US Patent No. 10,074725), Lilak et al (US Publication No. 2020/0266218) and Edge et al (US Publication No. 2014/0162447) and in further view of Chang et al (US Publication No. 2019/0140082).
Regarding claim 9, Cho and Chou disclose all the limitations but silent on the material choice. Whereas Chang discloses wherein the gate strip is free of titanium nitride Fig 2. Cho and Chang are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cho because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Publication No. 2019/0311953) in view of Chou et al (US Patent No. 10,074,725), Lilak et al (US Publication No. 2020/0266218) and Edge et al (US Publication No. 2014/0162447)and in further view of Park et al (US Publication No. 2016/0358921).
Regarding claim 12, Cho and Chou disclose all the limitations but silent on the type of device. Whereas Park discloses wherein the substrate is a planar substrate without fins or a substrate with nanowires Fig 2A. Cho and Park are analogous art because they are directed to semiconductor devices having metal gates and one of .
Allowable Subject Matter
Claims 21-25 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: After further search and consideration of Applicant’s response filed on February 24, 2022, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “multiple first films, wherein the first films comprise TiAlN, TaAlN or AlN and have a gradient aluminum content ranging from 10 at% to 90 at%, wherein the barrier layer is separated from the P-type work function metal layer.”, as recited in independent claim 21.
Claims 22-25 are also allowed as being directly or indirectly dependent of the allowed independent base claims.


Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added limitations to the claim prompted the examiner to introduce new grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811